Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of Box 3:
The proposed amendment to claim 13 specifying that the electroconductive ink is directly printed onto the paper raises new issues that would require further consideration and/or search by the Examiner because such a limitation was not previously required and the inclusion of the claims would change the basis of the rejection.  

Continuation of Box 12:
	Applicant’s arguments over the 112(b) rejection of claim 23 are considered persuasive, and therefore the rejection is withdrawn.
	Since the proposed amendments are not entered, Applicant’s arguments directed to the new features are not addressed herein. Further, pages 3-5 of the declaration provided by Gael Depres are understood to be directed to the newly proposed features and therefore this portion of the declaration is not addressed herein.
	As to pages 5-8 of the declaration, the Examiner notes MPEP 716.01(c)(III): In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986).

	Applicant also describes the differences in the Depres reference and the instant invention, where the temperature in the Depres reference is when the printable layer is contact with the support. It is noted that Depres describes sticking the substrate onto the multilayer structure using a thermal adhesive at a temperature range of 50-200°C, where the substrate is paper formed of cellulose (see for e.g. 0057 and 0071). Therefore, while the printed layer is in contact with the support, the paper would still be contacted with the thermal adhesive at 50-200°C, which suggests that a paper formed of cellulose can be heated to 180°C in the annealing or sintering process of Bollstrom without damage because it can be in contact with temperatures greater than 180°C. Further, as written the claim does not prohibit that a support is in contact with the printable layer during annealing. Further, Bollstrom also indicates that a paper substrate comprising cellulose can undergo heating at 180°C or around 300°C (see for e.g. 0006, 0011, and 0044), which would suggest that the paper substrate comprising cellulose of Ververka could also be suitably heated to such temperatures. 

	Therefore, since the opposing evidence provided by the Depres reference and Bollstrom suggests that the paper can be suitably annealed at 180°C without issue and it is unclear whether the declaration refers to only the embodiment of IR sintering at 900-1200°C or whether any annealing temperature range would cause deleterious effects on the paper of Ververka, the rejection is upheld. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        

/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718